UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7024



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Fox, Senior
District Judge. (CR-94-75; CA-04-331-5-F)


Submitted:   January 28, 2005             Decided:   February 9, 2005


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnny Thomas, Appellant Pro Se. Harold Franklin Askins, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Johnny Thomas appeals from the order of the district

court summarily dismissing his motion to vacate, set aside, or

correct his sentence filed pursuant to 28 U.S.C. § 2255 (2000).

The district court withdrew this order on June 1, 2004, one day

before Thomas noted his appeal to this court.   In the absence of an

appealable final order, we lack appellate jurisdiction to hear

Thomas’ appeal.   28 U.S.C. § 1291.   Accordingly, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                              - 2 -